          Case 1:20-cv-07041-SLC Document 29 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JENNIFER WELLS,

                              Plaintiff,

       -v-
                                                         CIVIL ACTION NO.: 20 Civ. 7041 (SLC)
UNIVERSAL PROTECTION SERVICE, LLC,                                      ORDER
                              Defendant.


SARAH L. CAVE, United States Magistrate Judge.

       The parties in this wage-and-hour case under the Fair Labor Standards Act (“FLSA”) have

consented to my jurisdiction under 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for purposes of

reviewing their proposed settlement (ECF No. 28), and have submitted a joint Letter-Motion in

support of settlement (“Joint Letter-Motion” (ECF No. 27)) and proposed settlement agreement

(“Settlement Agreement” (ECF No. 27-1)) for approval under Cheeks v. Freeport Pancake House,

Inc., 796 F.3d 199 (2d Cir. 2015). The parties note in the Joint Letter-Motion that the Settlement

Agreement has not yet been signed by Defendant. (ECF Nos. 27; 27-1 at 9).

       “Where a proposed settlement of FLSA claims includes the payment of attorney’s fees,

the court must also assess the reasonableness of the fee award.” Wolinsky v. Scholastic Inc., 900

F. Supp. 2d 332, 336 (S.D.N.Y. 2012) (citing 29 U.S.C. § 216(b)). “To aid a court in determining the

reasonableness of proposed attorney’s fees, counsel must submit evidence providing a factual

basis for the award.” Id. “In the Second Circuit, that entails submitting contemporaneous billing

records documenting, for each attorney, the date, the hours expended, and the nature of the
           Case 1:20-cv-07041-SLC Document 29 Filed 04/09/21 Page 2 of 2




work done.” Id. (citing N.Y. State Ass’n for Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1148

(2d Cir. 1983)).

         Although the Settlement Agreement contemplates an allocation of attorneys’ fees and

costs to Plaintiffs’ counsel, the parties have not submitted for the Court’s review Plaintiff’s

counsel’s billing records and costs documentation, without which the Court cannot complete its

review of the proposed settlement. See Mamani v. Licetti, No. 13 Civ. 7002 (KMW) (JCF), 2014

WL 2971050, at *3 (S.D.N.Y. July 2, 2014) (rejecting request of attorneys’ fees in the absence of

substantiating documentation that would allow the court to assess the reasonableness of the

fee).

         Accordingly, by April 16, 2021: (i) Plaintiff’s counsel shall submit appropriate billing

records and costs documentation corresponding with the requested amount of attorneys’ fees

and costs in the proposed settlement; and (ii) the parties shall provide a fully executed copy of

the Settlement Agreement.


Dated:          New York, New York
                April 9, 2021

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge




                                                2
